EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Patrick E. Caldwell (Reg. No. 44,580) on 08/11/21.

The application has been amended as follows: 
Claim 1:
A system, comprising: 
an automotive electronic control unit including a memory storage comprising instructions, and at least one hardware processor in hardwired communication with the memory storage, wherein the at least one hardware processor executes the instructions [[configured]] for:
receiving sensor information associated with a message;
in response to receiving the sensor information, issuing, by the at least one hardware processor and to a storage resource included in the automotive electronic control unit, a storage resource request to access the storage resource included in the automotive electronic control unit to store the sensor information and, in response to issuing the storage resource request, determining whether the storage resource is available to store the sensor information;
determining whether a threshold tracked since the issuance of the storage resource request has been reached indicating that the storage resource has not been available in association with the threshold tracked since the issuance of the storage resource request;
when the storage resource included in the automotive electronic control unit is determined, in response to issuing the storage resource request, to not be available and the threshold tracked since the issuance of the storage resource request has not been reached indicating that the storage resource has not been available in association with the threshold tracked since the issuance of the storage resource request, issuing, by the at least one hardware processor to the storage resource included in the automotive electronic control unit, another storage resource request to access the storage resource included in the automotive electronic control unit to store the sensor information;
included in the automotive electronic control unit is determined, in response to issuing the storage resource request or the another storage resource request, to not be available and the threshold tracked since the issuance of the storage resource request has been reached, sending an error notification; and
when the storage resource included in the automotive electronic control unit is determined, in response to issuing the storage resource request or the another storage resource request, to be available, storing the sensor information utilizing the storage resource;
wherein the automotive electronic control unit is operable such that the sensor information is capable of being shared in less than one second, and the automotive electronic control unit includes a plurality of interfaces including:
a first interface; and
a second interface for interfacing with a network, 


Claim 2:
The system as recited in claim 1, wherein the system is operable such that the sensor information reaches a destination on the network in less than one second.


Claim 3:
The system as recited in claim 1, wherein the system is operable such that the sensor information reaches a destination on the network in less than a millisecond.


Claim 4:
The system as recited in claim 1, wherein the system is operable such that a duration between the sensor information being received and being shared is less than one second.

The system as recited in claim 1, wherein the system is operable such that a duration between the sensor information being received and the sharing being completed is less than a millisecond.


Claim 6:
The system as recited in claim 1, wherein the system is operable such that the sensor information is shared in less than a millisecond.


Claim 7:
The system as recited in claim 6, wherein the system is configured for sharing automotive sensor data between heterogeneous networks with sufficient speed for use in connection with an automotive device.


Claim 8:
An apparatus, comprising: 
including a memory storage comprising instructions, and at least one hardware processor in hardwired communication with the memory storage, wherein the at least one hardware processor executes the instructions [[configured]] for:
identifying sensor information associated with a message received utilizing a first network protocol associated with a first network;
in response to identifying the sensor information, issuing, by the at least one hardware processor and to a storage resource included in the automotive electronic control unit, a storage resource request to access the storage resource included in the automotive electronic control unit to store the sensor information and, in response to issuing the storage resource request, determining whether the storage resource is available to store the sensor information;
determining whether a threshold tracked since the issuance of the storage resource request has been reached indicating that the storage resource has not been available in association with the threshold tracked since the issuance of the storage resource request;
in the event the storage resource included in the automotive electronic control unit is determined, in response to issuing the storage resource request, to not be available and the threshold tracked since the issuance of the storage resource request has not been reached indicating that the storage resource has not been available in association with the threshold tracked since the issuance of the storage resource request, issuing, by the at least one hardware processor to the storage resource included in the automotive electronic control unit, another storage resource request to access the storage resource included in the automotive electronic control unit to store the sensor information;
in the event the storage resource included in the automotive electronic control unit is determined, in response to issuing the another storage resource request, to not be available and the threshold tracked since the issuance of the storage resource request has been reached, sending an error notification; and
in the event the storage resource included in the automotive electronic control unit is determined, in response to issuing the storage resource request or the another storage resource request, to be available, storing the sensor information utilizing the storage resource;
wherein the apparatus is operable such that the sensor information is capable of being shared in less than one second utilizing a second network protocol associated with a second network, and the automotive electronic 
a first interface for interfacing with the first network, the first interface including a first interface-related data link layer component for using first network-related data link layer header bits and a first interface-related network layer component for using first network-related network layer header bits, where the first network is at least one of a Controller Area Network type, a Flexray network type, or a Local Interconnect Network type; and
a second interface for interfacing with the second network, the second interface including a second interface-related data link layer component for using second network-related data link layer header bits and a second interface-related network layer component for using second network-related network layer header bits, where the second network is at least one of the Controller Area Network type, the Flexray network type, or the Local Interconnect Network type.





The apparatus as recited in claim 8, wherein the apparatus is operable such that network layer translation is capable of being avoided.


Claim 10:
The apparatus as recited in claim 8, wherein the apparatus is configured for sharing automotive sensor data received via the first network for use in connection with an automotive device on the second network, in less than the one second.


Claim 11:
The apparatus as recited in claim 8, wherein the apparatus is configured for sharing automotive sensor data received via the first network for use in connection with an automotive actuator on the second network, in less than a millisecond.


Claim 12:
sensor information is shared by the second interface-related network layer component using the second network-related network layer header bits by adding the second network-related network layer header bits to a data unit including the sensor information, and then the second interface-related data link layer component using the second network-related data link layer header bits by adding the second network-related data link layer header bits to the data unit, before communicating the data unit on a physical link of the second network.


Claim 13:
The apparatus as recited in claim 12, wherein the apparatus is operable such that the first interface-related data link layer component uses the first network-related data link layer header bits by removing the first network-related data link layer header bits from another data unit, and the first interface-related network layer component uses the first network-related network layer header bits by removing the first network-related network layer header bits from the another data unit so that the sensor information is removed from the another data unit, before the sharing.

A non-transitory computer-readable medium of an automotive electronic control unit for storing a computer program productincluding code that, when executed by at least one hardware processor included in the automotive electronic control unit in communication with the non-transitory computer-readable medium, is for:
sensor information associated with a message received utilizing a first network protocol associated with a first network;
in response to receiving the sensor information, issuing, by the at least one hardware processor and to a storage resource included in the automotive electronic control unit, a storage resource request to access the storage resource included in the automotive electronic control unit, for determining whether the storage resource included in the automotive electronic control unit is available to store the sensor information;
time-related threshold tracked after the issuance of the storage resource request has been reached in association with the determination whether the storage resource is available;
included in the automotive electronic control unit is determined to not be available and the threshold associated with the determination whether the storage resource is available has not been reached, issuing, by the at least one hardware processor to the storage resource included in the automotive electronic control unit, another storage resource request to access the storage resource included in the automotive electronic control unit to store the sensor information;
included in the automotive electronic control unit is determined to not be available and the threshold associated with determination whether the storage resource is available has been reached, ceasing repeating issuance of another storage resource request 
included in the automotive electronic control unit is determined to be available, storing the sensor information utilizing the storage resource;
wherein the computer program product is operable such that the sensor information is capable of being shared in less than one second utilizing [[an]]the automotive electronic control unit that remains in 
a first interface for interfacing with the first network
a second interface for interfacing with the second network, where the second network is another one of the Controller Area Network, the Flexray network, or the Local Interconnect Network





Claim 15:
sensor information reaches a destination on the second network in less than one second. 


Claim 16:
The non-transitory computer-readable medium as recited in claim 14, wherein the computer program product is operable such that the sensor information reaches a destination on the second network in less than a millisecond. 


Claim 17:
The non-transitory computer-readable medium as recited in claim 14, wherein the computer program product is operable such that a duration between the sensor information being received and the sharing being completed is less than one second.

Claim 18:
The non-transitory computer-readable medium as recited in claim 14, wherein the computer program product is operable such that a duration between the sensor information being received and the sharing being completed is less than a millisecond.


Claim 19:
The non-transitory computer-readable medium as recited in claim 14, wherein the computer program product is operable such that the sharing of the sensor information is completed in less than a millisecond.


Claim 20:
The non-transitory computer-readable medium as recited in claim 14, wherein the computer program product is configured for sharing the sensor information in the form of automotive sensor data received via the first network for use in connection with an automotive device on the second network, in less than the one millisecond second.


The apparatus as recited in claim 8, wherein the apparatus is operable such that the storage resource request and the another storage resource request are identical. 


Claim 22:
The apparatus as recited in claim 8, wherein the apparatus is operable such that the storage resource request and the another storage resource request are the same. 


Claim 23:
The apparatus as recited in claim 8, wherein the apparatus is operable such that the sensor information excludes all header bits of the message.





The apparatus as recited in claim 8, wherein the apparatus is operable such that the sensor information excludes at least a portion of any header bits of the message.


Claim 25:
The apparatus as recited in claim 8, wherein the apparatus is operable such that the storage resource includes a bulletin board.


Claim 26:
The apparatus as recited in claim 8, wherein the apparatus is operable such that the error notification is sent, when the storage resource included in the automotive electronic control unit is determined, in response to issuing the storage resource request, to not be available and the threshold tracked since the issuance of the storage resource request has been reached.



The apparatus as recited in claim 8, wherein the apparatus is operable such that the error notification is sent, when the storage resource included in the automotive electronic control unit is determined, in response to issuing the another storage resource request, to not be available and the threshold tracked since the issuance of the storage resource request has been reached.


Claim 28:
The apparatus as recited in claim 8, wherein the apparatus is operable such that the error notification is sent, when the storage resource included in the automotive electronic control unit is determined, in response to issuing the storage resource request and the another storage resource request, to not be available and the threshold tracked since the issuance of the storage resource request has been reached.


Claim 29:
The apparatus as recited in claim 8, wherein at least one of:

the memory storage does not include the storage resource;
the storage resource is part of the memory storage; 	
the storage resource is not part of the memory storage; 
the sensor information includes original data received from a sensor or derived data derived from original data received from the sensor;
the threshold is time-related; 
the threshold is a timeout; 
the threshold includes a duration threshold;
the threshold does not include a duration threshold;
the threshold is configurable;
the storage resource included in the automotive electronic control unit is determined to be available, when the automotive electronic control unit gets the storage resource;
the storage resource included in the automotive electronic control unit is determined to be available, when the automotive electronic control unit gets access to the storage resource;
the storage resource included in the automotive electronic control unit is determined to be not available, when the automotive electronic control unit does not get the storage resource;

the second interface-related data link layer component includes a data link layer component related to the second interface; 
the data link layer component is a component that operates in a data link layer;
the data link layer component is a component that operates using the data link layer header bits;
the second interface-related network layer component includes a network layer component related to the second interface; 
the network layer component is a component that operates in a network layer; 
the network layer component is a component that operates using network layer header bits;
the data link layer component is a component that operates in a data link layer, and the network layer component is a components that operates in a network layer, where the data link layer resides directly below the network layer; 

the data link layer component is a component that operates in a data link layer, and the network layer component is a components that operates in a network layer, where the data link layer resides directly adjacent the network layer;
the data link layer component is a component that operates in a data link layer, and the network layer component is a components that operates in a network layer, where the data link layer resides adjacent the network layer;
the network-related data link layer header bits are relate to a particular network; or
the network-related network layer header bits are relate to a particular network.





The apparatus as recited in claim 8, wherein the apparatus is operable such that the information associated with the message is identified in another storage resource that stores the information after the message is received.


Claim 31:
The apparatus as recited in claim 8, wherein the apparatus is operable such that the information associated with the message is identified in another storage resource that stores the information after the message is received and before the information is stored utilizing the storage resource, the another storage resource capable of being used for information storage, regardless as to a particular network with which the information is shared.


Claim 32:
The apparatus as recited in claim 31, wherein the apparatus is operable such that the information is stored utilizing the another storage 


Claim 33:
The apparatus as recited in claim 8, wherein at least one of:
the memory storage includes the storage resource; 
the memory storage does not include the storage resource;
the storage resource is part of the memory storage; 
the storage resource is not part of the memory storage; 
the storage resource includes a bulletin board;
the storage resource does not include a bulletin board;
the storage resource includes a database;
the storage resource does not include a database;
the storage resource is not a buffer;
the information is shared utilizing a data unit, the data unit including a packet data unit;
the information is shared utilizing a data unit, the data unit including a packet;

the first network-related data link layer header bits and the first network-related network layer header bits, are removed from a data unit that is the message;  
the first network-related data link layer header bits and the first network-related network layer header bits, are removed from a data unit that includes the message;  
the first network-related data link layer header bits and the first network-related network layer header bits, are removed from a data unit that is included in the message;  
the second network-related data link layer header bits and the second network-related network layer header bits, are added to a data unit of another message;  
the second network-related data link layer header bits and the second network-related network layer header bits, are added to a data unit that is another message;  

the second network-related data link layer header bits and the second network-related network layer header bits, are added to a data unit that is included in another message;  
the first interface is for interfacing a Controller Area Network and the second interface is for interfacing a Flexray network, and the storage resource is capable of being used to store other information that is received associated with another message received utilizing a Flexray network protocol associated with the Flexray network;
the first interface is for interfacing a Controller Area Network and the second interface is for interfacing a Flexray network, and the storage resource is incapable of being used to store other information that is received associated with another message received utilizing a Flexray network protocol associated with the Flexray network;
the first interface is for interfacing a Controller Area Network and the second interface is for interfacing a Flexray network, and the storage resource is capable of being used to store other information that is received 
the first interface is for interfacing a Controller Area Network and the second interface is for interfacing a Flexray network, and the storage resource is incapable of being used to store other information that is received associated with another message received utilizing a Local Interconnect Network protocol associated with a Local Interconnect Network;
the first interface is for interfacing a Controller Area Network and the second interface is for interfacing a Flexray network, and the storage resource is capable of being used to store other information that is sent with another message utilizing a Local Interconnect Network protocol associated with a Local Interconnect Network;
the first interface is for interfacing a Controller Area Network and the second interface is for interfacing a Flexray network, and the storage resource is incapable of being used to store other information that is sent with another message utilizing another network type other than the Flexray network type;
the storage resource is used for non-exclusively storing an information subset that is sent to a particular type of network;

the storage resource is used for information storage, regardless as to a particular network on which shared information is sent;
the storage resource is used for information storage, based on a particular network on which shared information is sent;
the storage resource is used for information storage for only a single particular network type on which shared information is sent;
the storage resource is not used for information storage for only a single particular network type on which shared information is sent;
the storage resource is part of a gateway;
the storage resource is not part of a gateway;
the storage resource is part of a gateway implemented by the automotive electronic control unit;
the storage resource is not part of a gateway implemented by the automotive electronic control unit;
the storage resource is used for gatewaying; 
the storage resource is not used for gatewaying;
the storage resource receives the information from a gateway that receives the information;

the storage resource receives the information from a gateway of the automotive electronic control unit;
the in response, includes a direct response;
the in response, includes an indirect response;
the in response, includes a direct response without any intermediate operation;
the in response, includes an indirect response with at least one intermediate operation;
the storage resource is part of a gateway of the automotive electronic control unit;
the storage resource is not part of a gateway of the automotive electronic control unit;
the storage resource is used for exclusively storing an information subset that is sent to a particular type of network; 
the storage resource is used for exclusively storing an information subset that is sent only to a particular network; 
the storage resource is capable of being used for storing any information that is sent to any type of network;

the threshold is time-related; 
the threshold is a timeout; 
the threshold includes a duration threshold;
the threshold does not include a duration threshold;
the threshold is a retry count;
the threshold is configurable;
the storage resource is determined to be available, when the automotive electronic control unit gets the storage resource;
the storage resource is determined to be available, when the automotive electronic control unit gets access to the storage resource;
the storage resource is determined to be not available, when the automotive electronic control unit does not get the storage resource;
the storage resource is determined to be not available, when the automotive electronic control unit does not get access to the storage resource;
the storage resource is one of a plurality of storage resources;
the storage resource is a single storage resource;

the storage resource is one of a plurality of storage resources each associated with at least one of a plurality of interfaces;
the storage resource is shared amongst a plurality of outgoing communications to a plurality of the Controller Area Network type, the Flexray network type, and the Local Interconnect Network type;
the storage resource is not shared amongst a plurality of outgoing communications to a plurality of the Controller Area Network type, the Flexray network type, and the Local Interconnect Network type;		
the storage resource is shared amongst the first interface and the second interface;
the storage resource is not shared amongst the first interface and the second interface;
the shared information is shared from the storage resource;
the shared information is shared directly from the storage resource;
the shared information is shared indirectly from the storage resource;
it is determined whether the storage resource is available, by the issuance of the storage  resource request thereto;

it is determined whether the storage resource is available, based on a response to the issued storage resource request;
it is determined whether the storage resource is available, based on a response to the issued storage resource request;
it is determined whether the storage resource is available, using explicit resource management;
the second interface-related data link layer component includes a data link layer component related to the second interface;
each data link layer component is a component that operates in a data link layer;
each data link layer component is a component that operates using corresponding data link layer header bits;
the second interface-related network layer component includes a network layer component related to the second interface; 
the sharing includes sending;
the sharing is sending;
the sharing is accomplished by sending;

each network layer component is a component that operates using corresponding network layer header bits;
the data link layer component is a component that supports at least one function of a data link layer, and the network layer component is a component that supports at least one function of a network layer;
the data link layer component is a component that operates in a data link layer, and the network layer component is a components that operates in a network layer, where the data link layer resides directly below the network layer; 
the data link layer component is a component that operates in a data link layer, and the network layer component is a components that operates in a network layer, where the data link layer resides below the network layer;
the data link layer component is a component that operates in a data link layer, and the network layer component is a components that operates in a network layer, where the data link layer resides directly adjacent the network layer;

the first network-related network layer header bits relate to a particular node of the first network;
the first network-related data link layer header bits do not relate to a particular node of the first network; 
the second network-related network layer header bits relate to a particular node of the second network;
the second network-related data link layer header bits relate to a particular node of the second; 
the first network-related network layer header bits are utilized for addressing;
the first network-related network layer header bits are not used for addressing;
the second network-related network layer header bits are utilized for addressing;
the second network-related network layer header bits are not used for addressing;

the first network-related network layer header bits are utilized for addressing from a particular node of the first network;
the first network-related network layer header bits are not used for addressing from a particular node of the first network;
the first network-related network layer header bits are utilized for addressing to a particular node of the second network;
the first network-related network layer header bits are not used for addressing to a particular node of the second network;
the second network-related network layer header bits are utilized for addressing to a particular node of the second network;
the second network-related network layer header bits are not used for addressing to a particular node of the second network;
the first network-related network layer header bits are utilized for addressing generally to the first network;
the first network-related network layer header bits are not used for addressing generally to the first network;
the second network-related network layer header bits are utilized for addressing to the second network; 

the first network-related data link layer header bits do not relate to a particular node of the first network; 
the second network-related network layer header bits relate to a particular node of the second network; or
the second network-related data link layer header bits relate to a particular node of the second.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194